Citation Nr: 1135875	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for lateral instability of the right knee.

2.  Entitlement to a disability rating higher than 10 percent for degenerative changes, residuals of arthrotomy of the right knee prior to August 13, 2010.

3.  Entitlement to a disability rating higher than 30 percent for degenerative changes, residuals of arthrotomy of the right knee, with limited extension as of August 13, 2010.

4.  Entitlement to a compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating in excess of 10 percent for right knee instability, denied a rating in excess of 10 percent for right knee degenerative changes as residual of arthrotomy, and denied a compensable rating for migraine headaches.

In June 2010, the Board remanded these matters for further development.  The case has been returned to the Board for further adjudication.  

By way of a May 2011 decision, the RO granted an increased rating for right knee degenerative changes as residual of arthrotomy, rating the disability as 30 percent under Diagnostic Code 5260, for limited extension of the right knee, effective August 13, 2010.  The Veteran has not indicated that this grant satisfied his claim, thus the claim remains in appellate status.  On a claim for original or increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to August 13, 2010, right knee disability characterized as lateral instability has been manifested by findings of crepitus and intermittent locking that has resembled no more than slight recurrent lateral instability.

2.  As of August 13, 2010, the right knee disability characterized as lateral instability, has been manifested by intermittent instability in addition to locking and swelling, with the Veteran said to now be using a brace for support and handrails, and by objective findings of medial and meniscal derangement with grade II crepitus and a moderate condromalacia, that from this date resembles moderate recurrent lateral instability.  

3.  During the period up until August 13, 2010, there is X-ray evidence of arthritic changes of the right knee, and the Veteran is shown to have complaints of pain, but no evidence of incapacitating exacerbations.

4.  Prior to August 13, 2010, disability due to limitation in right knee range of motion is shown to be noncompensable, with the motion in November 2005 documented to be 3 to 90 degrees with flexion limited to 80 degrees on repetitive use, and a range of motion in January 2010 documented to be from 0-95 degrees. 

5.  As of August 13, 2010, right knee range of motion is shown to be from 20-90 degrees.

6.  The Veteran's headaches are generally daily in the morning and last from 1.5 to 2 hours.  They are generally non prostrating; they do not restrict activities, and they are not shown to interfere with his job driving trucks. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the right knee disability characterized as lateral instability have not been met prior to August 13, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a 20 percent rating for the right knee disability characterized as lateral instability have been met as of August 13, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

3.  For the period prior to August 13, 2010, the criteria for a rating in excess of 10 percent have not been met for degenerative changes, residuals of arthrotomy of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2010).

4.  For the period since August 13, 2010, the criteria for a rating in excess of 30 percent have not been met for degenerative changes, residuals of arthrotomy of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2010).

5.  The criteria for entitlement to a compensable evaluation for headaches are not met.  38 U.S.C.A. § 1155 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, Diagnostic Code 8100 (2009); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim on appeal in May 2005.  The RO issued a duty to assist letter in June 2005 addressing entitlement to an increased rating for the right knee and "head condition" (which is shown to address a new and material claim for service connection for a head injury) and a July 2005 letter clearly addressing entitlement to an increased rating for headaches, prior to adjudicating the claim in a September 2005 rating decision, which denied all the claimed issues.

This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement for service connection, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in March 2006, and in June 2010.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  This notice was provided in the letters from March 2006 and June 2010.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA medical records were obtained.  The Veteran has not indicated any private medical records were to be obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with examinations in July and August 2010.  These examinations addressed the claimed disorders, and included review of the claims folder and examination of the Veteran.  Although the Veteran's representative has argued in a July 2011 brief that the August 2010 VA knee examination was not adequate in fully addressing the factors relating to functional loss due to pain as contemplated by DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board finds that the examination addresses such factors and included findings regarding repetitive use, and is sufficient for adjudicating this matter.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability ratings, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Increased Rating-General Considerations 

The Veteran contends that his right knee and headache disorders are more severe than currently evaluated.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2010).

A.  Increased Rating for Right Knee Disabilities

By way of a September 1976 rating action, the RO awarded service connection  and a noncompensable rating for a right knee disorder.  By way of a December 2003 rating action, the RO granted a 10 percent rating for degenerative changes of the right knee and a separate 10 percent rating for lateral instability of the right knee.
The Veteran filed his claim for increase in May 2005.  The RO denied the claim in September 2005 and the Veteran appealed.  While the appeal was pending following the Board's June 2010 remand, the rating for the right knee degenerative changes was increased to 30 percent disabling based on loss of extension, effective August 13, 2010.  

VA treatment records from 2005 include a July 2005 X-ray showing prominent degenerative joint disease (DJD) of the right knee with no other abnormalities seen.

The report of a July 2005 VA knee examination recites a history from the Veteran, with a twisting injury to his right knee in the service resulting in surgery a few days later, suspected to be a total medial meniscectomy.  Since then, he had recurrent effusions and pain in the knee, with progressive worsening of his pain.  He took Tylenol which helped minimally.  He had no injections, physical therapy or assistive devices, although he had thought about getting a cane.  He reported pain through the right knee, worse on the medial side.  He had stiffness, recurrent swelling and intermittent locking.  There was no heat, redness or instability.  Pain increased with repetitive use and prolonged disuse.  Prolonged sitting worsened it, which affected his job as a truck driver.  He could not take long driving routes without frequent stops and also had difficulty with driving a freezer truck as this could be painful to his knee.  He also was affected recreationally and no longer went to movies due to prolonged sitting hurting his knee.  He also was unable to run, which affected his ability to play ball with his children.  He also had to quit being a fire fighter due to being unable to climb a ladder.  

Examination revealed range of motion from 3 to 90 degrees with significant pain on attempting to flex beyond 95 degrees.  He had crepitus and tenderness on the medial side.  There was 1+ varus laxity, but no laxity to valgus, anterior or posterior stressors.  There was pain with McMurray's medially.  X-rays from 2003 showed early osteoarthritic changes with some narrowing of the medial joint line.  New X-rays were ordered.  The Veteran was diagnosed with osteoarthritis of the right knee secondary to total medial meniscectomy in service.  The opinion was that his range of motion was additionally limited by approximately 10 percent due to pain on repetitive use.  An addendum clarified that the additional limitation on repetitive use was 10 degrees of flexion due to pain.  X-rays showed prominent degenerative changes with loose bodies which represented minimal worsening compared to 2003 films. 

VA records from 2006 revealed that in March 2006 the Veteran was seen for a first time clinic visit, with a history of chronic knee pain with history of surgery.  He wanted medication therapy.  Examination did show he had normal gait with 1+ patellar reflex.  There was no edema, clubbing or cyanosis with pedal dorsalis pulse of 2+ bilaterally.  He was assessed with chronic right knee pain, status post surgery.  X-rays showed loss of medial joint space.  The Veteran was to continue NSAIDS.  The pain level in March 2006 was reportedly at a 4 out of 10.  In June 2006 he was followed for various conditions with no significant findings regarding the knee, and the assessment continued to be chronic right knee pain status post surgery, with X-rays showing loss of medial joint space. 
VA records from 2007 include a February 2007 routine visit with knee pain reportedly controlled with ibuprofen.  No significant right knee findings were shown in the examination and the assessment continued to be right knee pain.  In September 2007 he reported right knee pain, especially when cold.  No remarkable findings for the right knee were reported.  In December 2007 he denied significant complaints of the knee.  On pain assessment, he was comfortable with his current pain level and management.  

VA records from 2009 revealed that in February 2009 the Veteran was seen in the ER for chronic pain which has worsened over the past several months.  Ibuprofen was no longer providing the pain relief it used to.  He denied recent injury.  He had pain worse with bending and in the morning.  His knee clicked.  He was noted on examination to have pain in the left knee, and walked with a slow, deliberate gait that was not antalgic.  In July 2009 he reported pain problems with current level of 8, in the right knee and shoulder joint.  He reported the knee as aching and throbbing in the morning.  In August 2009 he reported right side body aching, to include his right knee.  He worked as a truck driver.  There was no significant examination of the knee.  He was noted to have forgotten to take his morning dose of  ibuprofen.  The pain was reported at level 9 in August 2009.   

The same pain level was shown in September 2009, and the Veteran again reported pain in his right sided joints which included the knee.  He denied associated symptoms of numbness, paresthesias, fevers or falling with the knee.  It did lock up once in a while.  He was affected by driving and being under air conditioning.  In October 2009, the pain level was noted to be at an 8, with constant throbbing.  His provider was notified of the ineffectiveness of current pain management.  In December 2009 he was seen in the emergency room (ER) for knee pain.  On further examination he had chronic knee pain, with it locking up, but no new injury.  It was noted that the knee was hurting and swelling despite his taking Motrin.  He was noted to be limping, with DJD changes in the right knee, and with pain especially on flexion.  The knee was reportedly stable. 

VA treatment records from 2010 revealed complaints of pain in the right knee in January 2010 to be down to 7.  Also in January 2010 the Veteran underwent an orthopedic consult where he was noted to be a semi retired truck driver (aged 64).  X-rays continued to show the degenerative findings of mildly narrowed joint space with loose bodies.  Examination was negative for effusion.  He had 0-95 degrees active motion and mild patellofemoral crepitus.  He was not tender to palpation.  He was assessed with right knee DJD, with treatment discussed including possible total knee arthroplasty versus non operative options.  He also underwent an injection of the right knee joint with a corticosteroid.  Other records from January 2010 noted that his pain was improved, as he was on Naproxen, which he was directed to continue and ibuprofen was discontinued.    

In April 2010 he was followed up by orthopedics, having last been seen in January.  He was said to have gotten good relief from the injection.  He was taking Naprosyn, and using no assistive device.  Examination revealed no effusion and range of motion remained unchanged from January 2010.  He still had mild patellofemoral crepitus. There was no tenderness on palpation of the medial/lateral joint line.  The assessment was unchanged and he declined injection.  However, a May 2010 record revealed his daughter called the clinic saying he needed a referral for injection in the knee due to severe pain.  In July 2010, his pain was described as 8/10.  The knee ached and throbbed intermittently.  The knee was stiff, with some swelling.  It was noted that it had locked up in the past.  Examination revealed he ambulated normally without an assistive device.  He was assessed with right knee DJD, with plans to continue his prescriptions.  Other records from July 2010 revealed he was doing "OK" with oral NSAIDS, but tended to forget to take them regularly due to his lifestyle.  He walked without a limp.  Plans included adjusting his medications further, with stopping Naproxin and beginning Meloxican.  

An August 2010 VA examination of the right knee noted that since the last examination, the Veteran continued with constant swelling, pain unrelieved by prescriptions.  He had constant severe 8/10 pain with intermittent locking, instability and swelling.  He had surgery in the 1970's and was currently under the care of the blue team with prescriptions of Mobic, Tylenol and Naproxen.  Regarding function, he presently worked as a DOT truck driver, but due to his condition, he was limited to a 1 year clearance.  He said this affected his transferring in and out of the cab and driving.  Activities of daily living of chores and sleep were also affected.  He had daily flare-ups that were severe at 10/10 and lasted all day.  He used a brace and handrails with poor response to the right knee.  His range of motion showed that extension lacked 20 degrees to neutral with pain.  Flexion was from 20 degrees to 90 degrees active and passive with pain.  There was no additional loss of motion with repetitive use.  Knee exam was stable on Lachman's drawer, varus and valgus stress.  He was positive for medial and mensical derangement, McMurray and Grade II crepitus.  Clinical and diagnostic studies revealed loose bodies in the bursa with mild to moderate medial compartment narrowing.  He was diagnosed with right medial meniscal derangement with intermittent instability and bursitis.  He also was diagnosed with right knee moderate chondromalacia, grade 2 and right knee DJD.  

VA records from November 2010 revealed that range of motion was measured at 5 to 100 degrees, with pain over the medial joint line and with patellofemoral motion.  The Veteran had 4+/5 strength in his quadriceps and hamstrings.  He was stable to valgus and varus alignment of the knee.  A December 2010 physician's assistant revealed he was doing well, with last injection in January 2010.  

VA records from 2011 revealed that his pain was at a level 7 and a constant ache in March 2011.  

Throughout this appeal, the RO has evaluated the Veteran's right knee disorder under the criteria for impairment of the knee manifested by recurrent subluxation or lateral instability (found at 38 C.F.R. § 4.71a, Diagnostic Code 5257), and as well as the criteria for arthritis (found at Diagnostic Code 5010) and limitation of extension (found at Diagnostic Code 5060).  The Board too will consider all pertinent Diagnostic Codes.

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the absence of limitation of motion, rate as below:  20 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; and 10 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) under Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

The average normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5261, extension limited to 5 degrees receives a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating and extension limited to 45 degrees warrants a 50 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic Code 5260.  Flexion limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 rating, flexion limited to 30 degrees warrants a 20 rating, and flexion limited to 15 degrees warrants a 30 rating.

Separate ratings may be assigned under Diagnostic Codes 5260 (limitation of extension of the leg) and 5261 (limitation of flexion of the leg).  VAOPGCPREC 9-2004.

Diagnostic Code 5257 addresses other impairments of the knee, specifically, recurrent subluxation or lateral instability.  The ratings are based on whether the impairment is slight (10 percent disabling), moderate (20 percent disabling), or severe (30 percent disabling).

Diagnostic Code 5256 addresses ankylosis of the knee with a 30 percent rating for ankylosis at a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 40 degrees.  A 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  
	
Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), when radiologic findings of arthritis are present, a veteran whose knee disability is evaluated under Diagnostic Code 5257 or 5259 is also entitled either to a separate compensable evaluation under Diagnostic Code 5260 or 5261, if the arthritis results in compensable loss of motion, or to a separate compensable evaluation under 5010 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.    

VA General Counsel held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further clarified this General Counsel decision and noted that all VA examinations must record range of motion findings for flexion and extension.  VA Fast Letter 04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and that objective evidence of pain on motion must still be considered if there is compensable limitation of flexion and extension, although the rules against pyramiding would only allow pain on motion to possibly elevate only one of the compensable evaluations of motion.  

INSTABILITY

The Board will first consider whether an increased rating is warranted for the instability of the right knee, currently rated as 10 percent disabling for slight disability under Diagnostic Code 5257.  Based on a review of the foregoing, the Board finds that prior to the August 13, 2010 VA examination, a rating in excess of 10 percent disabling is not warranted under Diagnostic Code 5257.  Prior to that date, his right knee manifestations were primarily shown to be subjective complaints of pain, aching and intermittent locking and swelling, with objective findings of clicking or crepitus, but generally no instability.  The objective findings in the July 2005 examination are noted to include crepitus, medial side tenderness, positive McMurray medially and 1+ varus laxity, with other tests for instability negative.  The crepitus is described as only mild in January 2010.  His gait was generally unremarkable except for periods in 2009 when he was noted to have a slow gait in February 2009 and a limp in December 2009.  By July 2010 his gait was again normal.  He is also not shown to use any braces or assistive devices prior to August 2010.  Such findings are consistent with only a slight disability, and do not meet the criteria for a 20 percent rating under Diagnostic Code 5257.  

As of August 13, 2010, the Board finds that the Veteran's right knee disability meets the criteria for a 20 percent rating under Diagnostic Code 5257.  As of this date, the VA examination findings show that he has intermittent instability in addition to locking and swelling.  He described using a brace for the knee, and relying on handrails.  Objectively his right knee was shown to be positive for medial and meniscal derangement, and he was described as having grade II crepitus.  He was described as having a moderate condromalacia.  Such findings meet the criteria for a moderate disability based on recurrent subluxation or lateral instability under Diagnostic Code 5257.  Accordingly, an increased rating to 20 percent is warranted for instability from August 13, 2010.

The right knee instability is not shown to more closely resemble the criteria for an even higher, 30 percent rating, under Diagnostic Code 5257, as the evidence fails to show a severe disability manifested by recurrent subluxation or lateral instability.  Of note, the objective findings from the August 2010 VA examination do not suggest a serious disability, as stability testing for the knee revealed normal findings on Lachman's, drawer, varus and valgus.  The examiner himself deemed the knee chondromalacia as only moderate.

In sum, the Board finds that prior to August 13, 2010, the preponderance of the evidence is against a rating in excess of 10 percent disabling for recurrent subluxation or lateral instability.  As of that date, the criteria for a 20 percent rating is met for recurrent subluxation or lateral instability.

DEGENERATIVE CHANGES AND LIMITATION OF MOTION 

The Board now turns to whether increased staged ratings are warranted for the right knee arthritis which is presently rated as 10 percent disabling prior to August 13, 2010 and 30 percent disabling as of this date.

Prior to this date, the Veteran's arthritis is shown to result in a noncompensable range of motion, even when considering the additional loss of flexion described as having 10 additional degrees lost on repetitive use reported in the July 2005 VA examination, which would result in 85 degrees flexion.  Range of motion on extension was reported to be to only 3 degrees on this examination.  Otherwise the treatment records make no mention of a compensable loss of motion, with an active motion of 0-95 degrees shown in January 2010.  In short, a rating in excess of 10 percent is not warranted for right knee degenerative changes during the period prior to August 13, 2010.

Turning to the question of whether a rating in excess of 30 percent is warranted for this disability as of August 13, 2010, the Board notes that in order to meet the criteria for the next higher, 40 percent, rating, his knee symptoms would have to be much more severe.  For such a rating, manifestations would have to more closely resemble those of a nonunion of the tibia and fibula, productive of loose motion and requiring a knee brace, or there would have to be evidence of ankylosis of the knee in flexion between 10 degrees and 20 degrees.  Here, there is no evidence of such a nonunion of the tibia and fibula productive of loose motion.  While he is shown to have derangement of the medial and meniscal ligaments, he is shown to have stability on various stress tests as discussed above.  Thus his symptoms do not resemble a nonunion of the tibia and fibia resulting in loose motion.  There is also no evidence of any ankylosis of the knee, thus the Diagnostic Code for ankylosis is not applicable.  For loss of motion, the Veteran could be rated as high as 50 percent, if he were to have his extension limited to 45 degrees.  Such is not the case here, as his extension measured to 20 degrees, reflecting the criteria for a 30 percent rating.  While a separate rating could be assigned for loss of motion on flexion in addition to the 30 percent rating for loss of motion on extension, the findings from the August 2010 VA examination continue to show flexion measured at 90 degrees, which falls squarely in the noncompensable range.            

For the above reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent rating prior to August 13, 2010 and in excess of 30 percent disabling as of this date.

B.  Increased Rating for Migraines

By way of a September 1976 rating action, the RO awarded service connection with a noncompensable rating for a headache disorder.  In May 2005, the Veteran filed his claim for increase.  The RO denied the claim in September 2005 and the Veteran appealed.  

A July 2005 VA neurological examination noted a history of dizziness with seasickness due to headaches.   The Veteran reportedly had dizzy spells serving as a sailor and he claimed to have had a head injury due to falling down in a storm.  He reported 5-6 episodes of headaches currently treated with Tylenol.  Neurological examination was negative.  He had normal deep tendon reflexes.  He had no neurological problems in the setting of a man with the tension headaches.  The rest of this examination addressed back problems.

VA records from 2006 through 2011 are negative for any significant findings regarding headaches, and his problem lists do not include mention of headaches.  

A July 2010 VA migraine examination noted current symptoms of headaches as chronic and daily in the right temporoparietal region of the skull when he awakened in the morning.  These lasted an hour and a half to two hours and resolved.   The Veteran took significant amounts of acetaminophen, meloxicam and Naproxin both for knee pain and headaches.  Examination revealed normal mental status, with cranial nerve exam normal.  Also noted to be normal were the Veteran's ocular motility, visual fields, and pupil responses.  He had no weakness in jaw strength and no abnormal facial sensations.  He also had normal hearing, swallowing and speaking.  Motor system examination was normal for muscle mass, tone, strength, station, gait and coordination.  Tendon reflexes were symmetrical and 2+.  The diagnosis was of documented migraine shown in the service records, with the current headaches experienced by the Veteran seeming to be a combination of migraine and perhaps drug related rebound headaches.  It was noted that the character of these headaches has been constantly reported through service between 1971 and 1975 and subsequently.  The headaches were not prostrating, nor were they interfering with activities of daily living.  

The Veteran's headaches are evaluated under Diagnostic Code 8100 for migraine headaches.  This code provides that a 50 percent evaluation is assignable for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is assignable for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent evaluation is assignable for characteristic prostrating attacks averaging one in two months over the last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010). 

Based on a review of the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for headaches.  The evidence does not show the Veteran's headaches to be prostrating in nature, nor do they appear to interfere with his occupation or activities of daily living.  They are not mentioned in the VA treatment records from 2005 to 2006, and the VA examination of July 2010 characterized them as only lasting a little more than an hour and a half to two hours in the morning, with no prostrating attacks and no impact on his activities.  Thus, the criteria for a compensable rating is not shown.

Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  

In this case, the Rating Schedule is adequate for evaluating the Veteran's headaches and right knee disability.  He is not shown to have been hospitalized frequently for either condition.  With regard to the impact on the Veteran's ability to work, he is shown by the record to have continued to be able to work as a truck driver, without loss of time from work shown.  

Thus, the disability due to the Veteran's service-connected headaches and the right knee disabilities are shown to be adequately compensated by the assigned schedular ratings discussed above.  These schedular ratings contemplate the impact of his disabilities, with manifestations of pain, weakness and fatigue, on occupational function.  Higher schedular ratings are available for more severe symptoms.  There is no indication in the record that the Veteran's disabilities are so unusual or extensive that they make the schedular criteria inapplicable.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


[Continued on following page.]


ORDER

Entitlement to a disability rating higher than 10 percent for lateral instability of the right knee is denied for the period prior to August 13, 2010.

Entitlement to a 20 percent rating for lateral instability of the right knee, is granted effective August 13, 2010, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a disability rating higher than 10 percent for degenerative changes, residuals of arthrotomy of the right knee is denied for the period prior to August 13, 2010.

Entitlement to a disability rating higher than 30 percent for degenerative changes, residuals of arthrotomy of the right knee, with limited extension, is denied for the period from August 13, 2010.

Entitlement to a compensable disability rating for migraine headaches is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


